Per Curiam,
The claim of the appellee is for boarding, lodging and washing furnished to his mother-in-law, under an alleged express contract that she would pay him for the same. The issue was one of pure fact, and, while the charge of the learned trial judge is fairly open to the criticism that he unduly commented on the probabilities in favor of the plaintiff, it cannot be regarded as reversible on that account, especially as he stated, at the conclusion of his charge, in addressing counsel for the defendant, “Is there anything in my statement of facts or instruction concerning the law that you object to specifically?” To this reply was made, “not at this time.” Then was the time to have called the court’s attention to what is now complained of on this appeal, and the assignments of error complaining of the charge are dismissed.
Judgment affirmed.